Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 14-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 21, 2002.
Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1, in line 8, the limitation “a combined mechanical-thermal load of at least the” should read ---  a combined mechanical-thermal load at least the ---, deleting the word “of”.  Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: "driving of the welding auxiliary joining part into the at least one first component by means of a combined mechanical-thermal load”  in claim 1. The limitation is interpreted as a combined mechanical-thermal load means for driving of the welding auxiliary joining part into the at least one first component
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the welding auxiliary joining part is a stud having a head or at least a tip portion, in which a head diameter is larger than a maximum thickness of the tip portion” in lines 1-3. It is unclear if the welding auxiliary joining part require a head and tip portion since the use the word “or” followed by a requirement wherein “a head diameter is larger than a maximum thickness of the tip portion”. Clarification is needed. 
Claims 3 and 4 recites “The preparation method according to claim 2 first alternative” in line 1. It is unclear as to what the phrase “first alternative” is referring to. Is this first alternative referring to an alternative to all the limitations of claims 1 and 2 or a specific limitation.
Claim 5 recites the limitation “wherein the driving in by the mechanical-thermal load accelerates the welding auxiliary joining part up to a speed in the range of > 0.5 m/s to 5 m/s, preferably 1 m/s to 4 m/s”. Since 1 m/s to 4 m/s is more narrow range than  the broader range of > 0.5 m/s to 5 m/s, it is unclear if the speeds outside of the narrow range but inside the broader range are acceptable. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 6 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Eberlein (US 20050161965 A1).
Regarding claim 1, Eberlein discloses a preparation method of a first component (metal sheet 1, Figs. 1a – 1f) of electrically conductive or non-conductive material by providing a welding auxiliary joining part (punch rivet 6, Figs. 1a – 1f) therein to a later fastening to at least a second component (metal sheet 2, Figs. 1a – 1f) of weldable material or having a portion of weldable material by a later welding of the welding auxiliary joining part (6) to the at least one second component (2), wherein the preparation method comprises the following steps: 
a. driving of the welding auxiliary joining part (6) into the at least one first component (1) by means of a combined mechanical-thermal load (via plunger 5 and matrix 7 (die), wherein the plunger creates the mechanical and the friction which creates heat is the thermal load using in the driving step, Figs. 1c and 1d) of at least the welding auxiliary joining part (6), wherein no waste material is separated from the at least one first component (1), and 
b. deforming the welding auxiliary joining part (6) under combined mechanical-thermal load at a die (7) at an exit location out of the first component (1) so that a weld head of the welding auxiliary joining part is created (Figs. 1d).
Regarding claim 6, Eberlein discloses the preparation method according to claim 1, further comprising: compressing the welding auxiliary joining part (6) at the die (7) which is arranged at the exit location of the welding auxiliary joining part out of the at least one first component.
Regarding claim 13, Eberlein discloses at least a first component of a weldable (metal sheet 1, Figs. 1a – 1f), which has been prepared via a weldable welding auxiliary joining part set into the at least one first component and having a mechanically- thermally deformed tip portion for a later welding of the welding auxiliary joining part to at least one second component, especially by the preparation method according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberlein (US 20050161965 A1) in view of Draht et al. (US 20080222873 A1).
Regarding claim 2, Eberlein discloses the preparation method according to claim 1, wherein the welding auxiliary joining part (6) is a stud (a punch rivet is a stud used to penetrate a workpiece for forming a connection, Fig. 2a) having a head (top portion of the welding auxiliary joining part) and a tip portion (projections extending form the head) as shown in Fig. 2a., the head having a maximum thickness larger than the tip portion, Fig. 2a. 
Eberlein shows a front side view of the welding auxiliary joining part and does not expressly detail the head having a diameter that is larger than a maximum thickness of the tip portion. 
Draht et al. in the same field of endeavor discloses a welding auxiliary joining part (nail 6a) having a head (8, Fig. 1) and a tip portion (nail shaft 12), wherein the head (8) having a diameter that is larger than a maximum thickness of the tip portion (12) shown in Figs 1 and 10. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the driving step to use a stud as taught by Draht which would have been a simple substitution of one known element for another to obtain predictable results for the purpose of joining two or more workpieces.

    PNG
    media_image1.png
    711
    559
    media_image1.png
    Greyscale

Regarding claim 3, Eberlein modified discloses the preparation method according to claim 2. Eberlein does not expressly show wherein the head of the welding auxiliary joining part has a circular groove at a side facing the tip portion for receiving a material deformation of a component adjacent to the head.
Draht teaches wherein the head (8) of the welding auxiliary joining part has a circular groove (22, Fig. 1) at a side facing the tip portion (12, Fig. 1) for receiving a material deformation of a component adjacent to the head. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the driving step to use a welding auxiliary joining part as taught by Draht which would have been a simple substitution of one known element for another to obtain predictable results for the purpose of joining two or more workpieces.
Regarding claim 4, Eberlein modified discloses the preparation method according to claim 2.  As modified, Draht discloses wherein the tip portion (12) has a conical, a round, a parabolic or a pyramid-shaped design (see Fig. 1 above). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the driving step to use a welding auxiliary joining part with the required tip portion as taught by Draht which would have been a simple substitution of one known element for another to obtain predictable results for the purpose of joining two or more workpieces.
Regarding claim 5, Eberlein discloses the preparation method according to claim 1 except wherein the driving in by the mechanical-thermal load accelerates the welding auxiliary joining part up to a speed in the range of > 0.5 m/s to 5 m/s, preferably 1 m/s to 4 m/s.
Draht teaches driving a joining part (nail 6a) that could be used in a welding process wherein a setting device (42) drives the joining part (6a) into a workpiece at a setting speed between 5 and 300 m/s (¶0039). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the driving step of Eberlein to employ a driving velocity of at least 5 m/s as taught by Draht for the purpose of driving a rivet into the components with a desired structural effect on the workpiece.
Claims 7 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberlein (US 20050161965 A1) in view of Hou et al. (US 20050133483 A1).
Regarding claim 7, Eberlein discloses the preparation method according to claim 1. Eberlein is silent on the at least one first component consists of an electrically non- conductive material, and the welding auxiliary joining part is driven in by an electrode punch and is guided by an electrode blank holder.
Hou et al. in the same field of endeavor discloses a method of joining dissimilar materials wherein at least one first component consists of an electrically non- conductive material (plastic, “This invention is applicable to joining dissimilar materials, such as first and second components composed respectively of non-ferrous and ferrous materials. More particularly, this invention is applicable to joining aluminum, magnesium, composite, and plastic components to steel components”, ¶0006), and the welding auxiliary joining part (10, Fig. 2) is driven in by an electrode punch (42, Fig. 2) and is guided by an electrode blank holder (cylinder 44, Fig. 2, ¶0024). Since a method of joining dissimilar material using an electrode punch with holder was common at the time of invention as shown by Hou et al, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the preparation method to use a non-conductive material for attaching to a conductive material and performing the driving and welding with an electrode punch as taught Hou et al. for the purpose of providing a robust joint that will contribute to the structural integrity of the assembly (¶0005 of Hou et al.).

    PNG
    media_image2.png
    380
    301
    media_image2.png
    Greyscale

Regarding claim 11, Eberlein discloses the preparation method according to claim 1 and further disclose wherein the at least one first component consists of an electrically conductive material (metal sheet which is electrically conductive). Eberlein does not expressly disclose wherein the welding auxiliary joining part is driven in by an electrode punch.
Hou et al. in the same field of endeavor discloses a method for joining dissimilar materials wherein the rivet piercing and welding is performed using welding electrode punch (42, Fig. 2, ¶0023). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the driving step to use an electrode punch instead of a plunger as taught Hou et al. for the purpose of having a tool that can perform both the driving and welding, this saving time during the joining process (see ¶0023 of Hou et al.).
Regarding claim 12, Eberlein modified discloses the preparation method according to claim 11. Hou et al. used to teach the electrode punch (42) further discloses an electrode die (40, Fig. 2) have different polarities so that a current flows between the electrode punch (42) and the electrode die (40) via the welding auxiliary joining part (10) and the first component which heats at least the welding auxiliary joining part (¶0026-0027). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the driving step to use an electrode and die as taught Hou et al. for the purpose of providing current perform the driving and welding during the joining process.
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Eberlein and Hou et al., both in the same field of endeavor teach a preparation method, joining two components together with a welding auxiliary joining part. Both Eberlein and Hou et al. fails to teach or suggest all the limitations of the driving step wherein “the electrode punch and the electrode blank holder have different electrical polarities so that a current flows between the electrode punch and the electrode blank holder via the welding auxiliary joining part which heats at least the welding auxiliary joining part” as required of claim 8; “the welding auxiliary joining part is driven in by an electrode punch and is guided by an electrode blank holder which is electrically insulated with respect to the welding auxiliary joining part, wherein a supporting electrode die is electrically insulated” as required of claim 9 and “wherein the electrode punch and the electrode blank holder have different polarities so that a current flows between the electrode punch and the electrode blank holder via the welding auxiliary joining part and the first component, and heats at least the welding auxiliary joining part” as required of claim 10. There are no obvious reasons to modify the prior art to have the missing features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761